Civil action to recover damages for wrongful assault.
Verdict and judgment for plaintiff, damages being assessed at $200.00, from which the defendants appeal, assigning errors.
The trial court instructed the jury that under the facts in the instant case, the defendants did not have the right to shoot down plaintiff's tire in order to stop him. Exception.
Defendants say that had they been armed with process, this right would have existed, ergo the mere fact that they were not armed with *Page 663 
process would not make their conduct unlawful. The conclusion is a nonsequitur. Holloway v. Moser, 193 N.C. 185, 136 S.E. 375. The defendants were outside the territory in which they are authorized to arrest without warrant. S. v. Sigman, 106 N.C. 728, 11 S.E. 520.
No error.